

Exhibit 10.25
SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS


Each non-employee director of VCA Inc. will receive compensation as set forth
below:


Annual Retainer:
 
$10,000 per annum
(payable in 4 equal quarterly installments)
 
 
 
In Person Board, Stockholder
or Committee Meeting:
 
$2,000 per meeting
 
 
 
Telephonic Board or
Committee Meeting:
 
$1,000 per meeting
 
 
 
Audit Committee Chair Fee:
 
$10,000 per annum
(payable in 4 equal quarterly installments)
 
 
 
Equity Compensation:
 
Upon appointment to the Board, each non-employee director will receive a grant,
under our then existing equity incentive plan, of a number of restricted shares
of common stock (“restricted shares”) equal to $75,000 divided by the closing
price of the Corporation’s common stock on the grant date. 
 

 
These restricted shares will vest in three equal annual installments, in each of
the three 12-month periods (each an “annual period”) following the date of grant
on that day during such annual period which is the earlier to occur of (a) the
day immediately preceding the date of an annual meeting of the Corporation’s
stockholders occurring during such annual period and (b) on the anniversary of
the date of grant.
 
 
 
 
 
In the event that the date of grant is fewer than 12 months prior to the date of
the next annual meeting, the number of restricted shares granted will be reduced
on a pro-rata basis, based upon the number of months until the next annual
meeting (e.g., if a non-employee director is appointed January 1 and the next
annual meeting is April 1, such non-employee director will receive 500
restricted shares).
 
 
 
 
 
Each non-employee director will annually receive on the date of the annual
meeting a grant, under our then existing equity incentive plan, of a number of
restricted shares equal to $75,000 divided by the closing price of the
Corporation’s common stock on the grant date.
 
 
 
Supplemental Retainer:
 
Beginning in November 2016, each non-employee director will receive a
monthly retainer of $10,000, as supplemental compensation in connection with the
Corporation’s evaluation and negotiation of a strategic transaction (including
the proposed Merger) involving a change of control of the Corporation, from
November 2016 through the month in which (i) a strategic transaction is
consummated or (ii) the Board terminates further consideration of a strategic
transaction).


 
 
 





